Case 2:20-cv-00078-JRG Document 91 Filed 01/13/21 Page 1 of 2 PageID #: 3492




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               (MARSHALL DIVISION)


 CELLULAR COMMUNICATIONS                        §
 EQUIPMENT LLC,                                 §
                                                §
        Plaintiff,                              §           C.A. No. 2:20-cv-00078
                                                §
 v.                                             §           JURY TRIAL DEMANDED
                                                §
 HMD GLOBAL OY,                                 §
                                                §
         Defendant.                             §



  PLAINTIFF’S NOTICE OF COMPLIANCE OF SUBMISSION OF TECHNOLOGY
                            TUTORIAL

       Pursuant to the Court’s Docket Control Order (Dkt. No. 25), Plaintiff Cellular

Communications Equipment LLC notifies the Court that it dispatched its Technology Tutorial to

the Court via overnight Federal Express on January 13, 2021. Plaintiff further served the

Technology Tutorial on counsel for Defendant HMD via electronic mail on January 13, 2021.

       Pursuant to the Court’s January 5, 2021 Order (Dkt. No. 86), Plaintiff provided its

Technical Tutorial and Opening Brief on Claim construction to Michael Paul via electronic mail

on January 13, 2021



Dated: January 13, 2021, 2020                       Respectfully submitted,

                                                    By: /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone (lead attorney)
                                                    Texas Bar No. 02855775
                                                    Jonathan H. Rastegar
                                                    Texas Bar No. 24064043
                                                    Jerry D. Tice II
                                                    Texas Bar No. 24093263
Case 2:20-cv-00078-JRG Document 91 Filed 01/13/21 Page 2 of 2 PageID #: 3493




                                                    Hunter S. Palmer
                                                    Texas Bar No. 24080748

                                                    BRAGALONE CONROY PC
                                                    2200 Ross Avenue
                                                    Suite 4500W
                                                    Dallas, TX 75201
                                                    Tel: (214) 785-6670
                                                    Fax: (214) 785-6680
                                                    jbragalone@bcpc-law.com
                                                    jrastegar@bcpc-law.com
                                                    jtice@bcpc-law.com
                                                    hpalmer@bcpc-law.com

                                                    Attorneys for Plaintiff
                                                    CELLULAR COMMUNICATIONS
                                                    EQUIPMENT LLC



                                CERTIFICATE OF SERVICE
       The undersigned certifies that on January 13, 2020, the foregoing document was

electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel of record

who have consented to electronic service, per Local Rule CV-5(a)(3).



                                                    By: /s/ Serrena Meyer
                                                    Serrena Meyer
